Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed August 3, 2021 have been entered. Accordingly, claims 10-20 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1 and 10. The “Drawings” dated 08/03/2021 have been received and accepted, thus the drawing objections have been withdrawn. The previous 112 rejections have been withdrawn due to applicant’s remarks. The previous 102 has been withdrawn due to applicant’s amendments. However, the 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an engagement element of the insert open-end wrench” in claim 16, line 2 and claim 19, lines 2-3 and corresponding with the structural element 13 which is formed on the first section 13 of the torque wrench adapter 10 and interacts with an  engagement recess 28 as described in page 6 paragraph 002, ll. 1-11;
“an engagement element” in claim 17, line 2 and corresponding to the structural element 29 which interacts with a corresponding engagement recess in the torque wrench 12 as described in page 6 paragraph 003, ll. 1-5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (US Pub. No. 2010/0107828) in view of Webb (US Patent No. 5,331,869).
Regarding claim 10, Huerta discloses: a torque wrench adapter (Figure 9 elements 34/40) configured to couple an insert (element 32) to a torque wrench (element 36), comprising: 
a first section (element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11); 
a second section (element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 62) arranged on the second section (see figure 12 showing a cross section of the second section and see also paragraph 0059, ll. 1-17 where the prior art states that element 62 is a representative of “ball detents 62a-62d” and is formed by “a locking ball” (element 90) and “a spring” (element 94) in order to have the spring bias the locking ball and provide a locking engagement between portions of the tool);
and a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19).
Although Huerta states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15), Huerta is silent in respect to his insert being an insert open-end wrench.
Webb teaches it was known in the art to have a torque adapter (Figures 1-2 and 7 see also col. 10-14) with a first section (element 40) that is configured to couple an insert open-end wrench (element 60).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huerta with the teachings of Webb to provide an insert open-end wrench. The resultant combination have the insert open-end wrench of Webb and the torque adapter wrench with a first section configured to attach the torque wrench adapter to the insert as taught by Huerta. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations. 
Regarding claim 11, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises: a first section main body (see Detail A in the annotated figure below of element 34); a first end (see Detail B in the annotated figure below) of the first section main body defines a recess (element 54) for a section of the insert open-end wrench (see figure 9 element 55 of the insert (element 32) is inserted into the recess (element 54) of the first section (element 34) as best shown in figure 10); a second end (see Detail C in the annotated figure below) of the first section main body is connected to the second section via the joint (see annotated figure below the second end (Detail C) is connected to the second section (element 40) via element 68 (joint)).

    PNG
    media_image1.png
    740
    324
    media_image1.png
    Greyscale

Regarding claim 12, Huerta modified discloses: the torque wrench adapter according to Claim 11, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36)); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image2.png
    971
    295
    media_image2.png
    Greyscale

Regarding claim 13, Huerta modified discloses: the torque wrench adapter according to Claim 12, wherein the joint is formed between the second end of the first section and the second end of the second section (see figure 9 the joint (element 68) is formed between the second end of the first section (element 34) and the second end of the second section (element 40)).
Regarding claim 14, Huerta modified discloses: the torque wrench adapter according to Claim 13, further comprising: at least two leg-like projections (element 66, see also paragraph 0050, ll. 14), located opposite each another (see figure 12 shows a cross sectional view of element 66 showing the two leg-like projections opposite of each other), are formed on the second end of the first section (see annotated figure below element 66 is formed on the second end (Detail A) of the first section (element 34)), between which the second end of the second section is positioned (see annotated figure below element 66 is between the second end (Detail B) of the second section (element 40)), wherein the pivot axis of the joint extends through the at least two leg-like projections and through the second end of the second section arranged between the at least two leg-like projections (see second annotated figure below where the pivot axis (X-X axis) of the joint (element 68) extends through the at least two leg-like projections (element 66) and through the second end (Detail B) of the second section arranged between the at least two leg-like projections).

    PNG
    media_image3.png
    1019
    663
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    436
    727
    media_image4.png
    Greyscale

Regarding claim 15, Huerta modified discloses: the torque wrench adapter according to Claim 14, wherein the pivot axis of the joint is perpendicularly to: the at least two leg-like projections of the second end of the first section and the second end of the second section arranged between the at least two leg-like projections (see second annotated figure above shows the pivot axis (X-X axis) of the joint (element 66) is perpendicular to the at least two leg-like projections (element 66) and second end (Detail B) of the second section arranged between the at least two leg-like projections).
Regarding claim 16, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together).
Regarding claim 17, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Regarding claim 18, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image2.png
    971
    295
    media_image2.png
    Greyscale

Regarding claim 19, Huerta modified discloses: the torque wrench adapter according to Claim 15, wherein at least on of: the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together); and the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Regarding claim 20, Huerta discloses: an arrangement (Figure 9) comprising: 
an insert (element 32); 
a torque wrench (element 36); and 
a torque wrench adapter (elements 34/40) comprising: 
a first section(element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11); 
a second section(element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 62) arranged on the second section (see figure 12 showing a cross section of the second section and see also paragraph 0059, ll. 1-17 where the prior art states that element 62 is a representative of “ball detents 62a-62d” and is formed by “a locking ball” (element 90) and “a spring” (element 94) in order to have the spring bias the locking ball and provide a locking engagement between portions of the tool);
and a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19).
Although Huerta states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15), Huerta is silent in respect to his insert being an insert open-end wrench.
Webb teaches it was known in the art to have a torque adapter (Figures 1-2 and 7 see also col. 10-14) with a first section (element 40) that is configured to couple an insert open-end wrench (element 60).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huerta with the teachings of Webb to provide an insert open-end wrench. The resultant combination have the insert open-end wrench of Webb and the torque adapter wrench with a first section configured to attach the torque wrench adapter to the insert as taught by Huerta. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations. 

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are
not persuasive.
Applicant’s arguments on pages 12-13 with respect to claims 10 and 20 in regards to Webb have been considered but are moot because the arguments do not apply to the current rejection being used.
Applicant arguments on page 13 in regards to Huerta and Web have been fully considered but they are not persuasive. The applicant fails to disclose why or explain any arguments for the reason that Webb would not be considered in Huerta’s system. Thus, the arguments are not persuasive and the claim limitations of the invention are met in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/09/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723